THE COURT.
This is an application for a writ of prohibition to prevent the respondent superior court from enforcing the judgment and supplemental order in the case of J. J. Fleming et al. v. J. R. Bennett et al., No. 4573 in the files of said superior court. The appeals in said cause having been decided in favor of and upholding the jurisdiction of the court (Sac. Nos. 5447 and 5420, this day filed, ante, p. 518 [116 Pac. (2d) 442]), the application herein presents a matter which has become moot, and said application is therefore dismissed.